Citation Nr: 0026084	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  96-15 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York

THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for right hip 
disability.

3.  Entitlement to service connection for left leg 
disability.

4.  Entitlement to an increased rating for cervical muscle 
strain with degenerative changes, currently evaluated as 30 
percent disabling.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from September 1968 
to May 1971.  

By a November 1971 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, granted service connection for cervical muscle strain 
and assigned a 10 percent disability evaluation effective 
from May 1971.  By an August 1995 rating action, the RO 
denied an increased rating for this service-connected 
condition.  A notice of disagreement was filed on the 
veteran's behalf in January 1996.  By a January 1996 rating 
decision, the RO confirmed a 10 percent rating for cervical 
muscle strain with degenerative changes, cervical spine.  The 
veteran perfected his appeal on this issue.  

In July 1997, the Board of Veterans' Appeals (Board) remanded 
the veteran's claim for additional development.  In an August 
1998 supplemental statement of the case, the RO increased the 
rating for cervical muscle strain with degenerative changes 
to 20 percent, effective from April 1995.  By an August 1998 
rating decision, the RO also denied service connection for, 
in pertinent part, pain in the lower back, numbness of the 
left leg, and right hip pain.  The veteran perfected his 
appeals on these claims and they are also now before the 
Board.  


FINDINGS OF FACT

1.  There is no medical evidence linking the veteran's low 
back disability to his period of active duty or to his 
service connected cervical spine disability; the claim 
concerning service connection for a low back disability is 
not plausible.

2.  There is no medical evidence linking the veteran's right 
hip disability to his period of active duty or to his service 
connected cervical spine disability; the claim concerning 
service connection for a right hp disability is not 
plausible.

3.  There is no medical evidence linking the veteran's left 
leg disability to his period of active duty or to his service 
connected cervical spine disability; the claim concerning 
service connection for a left leg disability is not 
plausible.

4.  The veteran's service connected cervical muscle strain 
with degenerative changes is manifested by severe limitation 
of motion on forward flexion and extension; there is no 
ankylosis or neurological abnormality present.  


CONCLUSIONS OF LAW

1.  The veteran's claim concerning service connection for a 
low back disability is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

2.  The veteran's claim concerning service connection for a 
right hip disability is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

3.  The veteran's claim concerning service connection for a 
left leg disability is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

4.  The criteria for 30 percent rating under Diagnostic Code 
5290 for cervical muscle strain with degenerative changes 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.321(a), 4.1, 4.2, 4.7, 4.14, 4.20, 4.40, 4.45, 
4.59, 4.71 Plate I, 4.71a, Diagnostic Codes 5003, 5287, 5290, 
5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reflect, in pertinent part, that the 
veteran underwent an examination in April 1968.  Prior to the 
examination, the veteran denied any history of swollen or 
painful joints, history of head injury, arthritis or 
rheumatism, bone, joint or other deformity, lameness, 
recurrent back pain, "trick" or locked knee, or foot 
trouble.  The veteran did indicate some history of leg 
cramps.  Upon examination, the veteran's upper extremities, 
lower extremities, feet, spine, and "other musculoskeletal" 
were normal.  

In October 1969, the veteran sought treatment and indicated 
that he had been in a jeep accident two days before.  He felt 
like he had snapped his neck at that time.  He now complained 
of a dull pain between his scapulas and low cervical area.  
Upon examination, the veteran had full range of motion and 
there was no pain with hand compression.  The veteran's 
trapezius muscles were tender bilaterally but an X-ray was 
negative.  The impression was muscle strain.  In January 
1971, the veteran sought treatment for neck pain resulting 
from the October 1969 accident.  An X-ray of the cervical 
spine was noted to be normal.  The impression was cervical 
paraspinous ligament tear and contraction.  The veteran was 
advised about active and passive neck exercises.  

Upon a May 1971 separation examination, the veteran's upper 
extremities, lower extremities, feet, spine, and "other 
musculoskeletal" were normal, although the veteran did 
report that he had sustained whiplash in the October 1969 
jeep accident.  

In June 1971, the veteran filed a claim concerning whiplash 
resulting from the in-service jeep accident.

In September 1971, the veteran underwent an examination for 
VA purposes.  While he reported having symptoms relating to 
his neck, the veteran did not have any complaints concerning 
his low back, hips, or legs.  Examination revealed normal 
extremities and a neurological examination was also normal.   

By a November 1971 rating decision, the RO granted service 
connection for strain of the cervical muscles and assigned a 
10 percent rating effective from May 23, 1971.

In August 1973, the veteran was examined by the VA.  His 
complaints included left leg stiffness and loss of strength.  
The examination revealed a normal gait.  He stood in good 
posture with a level pelvis and normally positioned.  There 
was no tenderness along the lumbar spine.  The diagnosis was 
chronic recurrent, post-traumatic cervical muscle strain, 
symptomatic without objective changes or disability.  

In August 1976, the veteran underwent an examination for VA 
purposes.  While he complained of symptoms relating to his 
neck, the veteran did not have any complaints concerning his 
low back, hips, or legs.  

In April 1995, the veteran filed a written statement in which 
he asserted, in part, that he was having almost constant pain 
in his neck.  He also asserted, in part, that he had 
experienced pain in his lower back and numbness in his left 
leg.  In a statement from the veteran dated in July 1995, he 
reported that he has had lower back pain and numbness in his 
left leg and foot since the 1980's.

In July 1995, the veteran underwent a muscles examination for 
VA purposes.  It was noted that the veteran's gait was 
normal.  There was no external abnormality noted of the 
cervical spine as to its configuration.  The veteran tended 
to hold himself in a rather rigid posture.  There was a 25 
percent restriction in acute forward flexion of the cervical 
spine and about a 10 percent restriction in hyperextension 
ability of his cervical spine.  Similarly, lateral gaze to 
the right and left showed a 25 percent restriction.  How much 
this restriction was related to anatomical problems and how 
much was voluntary was impossible for the examiner to say.  
There was slight hypesthesia in the distribution of the ulnar 
nerve of the left hand.  There was good muscle strength and 
no impedance of grip or motion of the fingers of either hand.  
There was full range of motion of the shoulders and elbows; 
the reflexes of the elbows were symmetrical; and there were 
no signs of carpal tunnel syndrome.  It was noted that 
although an X-ray was ordered, an MRI might be able to 
disclose the precise anatomical defect, if any, which existed 
in the veteran's neck.  It was noted that a large part of the 
symptomatology could be related to the veteran's voluntary 
restriction of motion of the cervical spine.

An X-ray of the veteran's cervical spine revealed large 
anterior spurs at C3-4 which indented the airway posteriorly.  
There were small posterior spurs at C4-5.  The canal became 
at least borderline stenotic at the C6 level on a congenital 
basis.  The neural foramina do not appear narrowed.  The 
alignment of the cervical spine was normal and flexion and 
extension were somewhat reasonable.  The odontoid appeared 
normal, as did craniocervical and cervicothoracic junctions.  
Following receipt of this X-ray report, the VA examiner 
subsequently wrote, by hand, that an MRI examination would be 
required to show further details.

By an August 1995 rating decision, the RO denied an increased 
rating for cervical muscle strain.

In a January 1996 notice of disagreement, the veteran's 
representative argued that the veteran's degenerative changes 
in the cervical spine should be service connected.  

By a January 1996 rating decision, the RO recognized the 
degenerative changes of the cervical spine as being part and 
parcel of the service connected disability, and confirmed the 
10 percent rating for "cervical muscle strain with 
degenerative changes, cervical spine." 

In a March 1996 Form 9, the veteran asserted that he took 
large quantities of aspirin for constant pain, which varied 
in intensity.  This condition seemed to be getting worse. 

In July 1997, the Board remanded the veteran's claim for 
additional development.  This development was to include new 
neurological and orthopedic examinations, and consideration 
of neurological or visual disabilities as manifestations of 
the service connected cervical spine condition.  

In September 1997, the RO wrote to the veteran and asked for 
his assistance in obtaining updated medical records.

In February 1998, the veteran underwent a spine examination 
for VA purposes.  The veteran reported that he had been 
employed as a heavy equipment operator for the prior 26 
years.  He complained of constant soreness in his neck, and 
numbness in the left hand and left arm area.  The problem was 
flare-ups that increased with activity and decreased with 
positional posturing.  The veteran also complained of lower 
back pain which had gradually worsened since 1984 and was, in 
his opinion, probably secondary to his original injury in the 
neck.  The examiner noted that there was no way to determine 
that at the time of the examination.  The veteran also 
complained of left leg numbness and right hip pain.  It 
worsened with prolonged walking and was relieved with sitting 
and Ibuprofen.  The examiner noted that X-rays had revealed 
the degenerative joint disease and osteophytes relating to 
the cervical spine, as well as degenerative disease at L4 and 
L5.  

Upon examination, the neck region showed no anatomical 
defect.  Palpation revealed point tenderness to the upper 
trapezius muscle on the left side.  Range of motion for 
forward flexion was 0 to 10 degrees, extension was 0 to 10 
degrees, and lateral flexion was 0 to 20 degrees, rotation 
was 0 to 30 degrees.  The back was symmetrical.  There was 
point tenderness throughout the left side of the lower back.  
Range of motion was forward flexion of 0 to 80 degrees, 
extension was 0 to 10 degrees, lateral flexion was 0 to 1- 
degrees, and right rotation was 0 to 40 degrees.  The 
veteran's gait was noted to be nonantalgic with no 
abnormalities.  Straight leg raises were negative for 
radiculopathy.  Motor strength in the lower extremities was 
5/5.  There were no sensory deficits and the veteran's deep 
tendon responses were 2+ bilaterally.  Reflexes were within 
normal limits bilaterally.  The examiner noted that any 
weakened motion, incoordination, or fatigability was noted in 
the examination.  As to flare-ups, the examiner noted, the 
veteran may have decreased motion, but this could not be 
quantified further without examining him at that time.  The 
examiner's impression was that the veteran had degenerative 
joint disease of the neck and back, or cervical and 
lumbosacral region, without any evidence of radiculopathy or 
focal muscle weakness.

The veteran also underwent a peripheral nerves examination 
for VA purposes in February 1998.  The veteran complained 
that, besides the pain, sometimes his left arm and right leg 
would go numb.  He also complained of low back pain.  The 
veteran took 600 mg. of Motrin for pain.  

Upon examination, the veteran was awake, alert, and 
attentive.  Visual acuity was 20/30 OU without correction.  
The pupils were equal and reactive and the visual fields were 
full to confrontation.  Extraocular movements were full and 
corneal sensation was intact OU.  Pinprick was normal on the 
face and there was no facial weakness or asymmetry.  There 
was normal strength in all extremities with no pronator 
drift.  The deep tendon reflexes were brisk and symmetrical 
with downgoing toes.  Sensory examination showed symmetrical 
pinprick in upper and lower extremities.  Cerebellar 
examination disclosed normal finger-to-nose and rapid 
alternating movements.  The veteran's gait was normal and he 
was able to walk on his heels and toes, and in tandem 
forwards and backwards.  The neurological examiner concluded 
that there was no significant evidence of radiculopathy.  
However, an EMG and nerve conduction studies were ordered.  
It was further noted that if the EMG did not show any 
evidence of radiculopathy, there would be no need for 
additional work-up.

In March 1998, the veteran underwent an EMG and nerve 
conduction study.  The results revealed normal motor 
conduction and F-wave studies of the left median and ulnar 
and the right peroneal and posterior tibial nerves.  Sensory 
conduction studies of the left median and ulnar and the right 
superficial peroneal and sural nerves were also normal.  EMG 
samplings of left upper extremities and right lower extremity 
muscles (C5-T1 and L2-S2 myotomes, respective) were normal.  
The conclusion was that this was a normal study.  There was 
no evidence of a left cervical or right lumbosacral 
radiculopathy, and no evidence of a left median or ulnar or a 
right peroneal or posterior tibial neuropathy.   

In an August 1998 supplemental statement of the case, the RO 
increased the rating for cervical muscle strain with 
degenerative changes to 20 percent, effective from April 
1995.

By an August 1998 rating decision, the RO denied service 
connection for visual problems, pain in the lower back, 
numbness of the left leg, and right hip pain, all on a direct 
basis and as secondary to the service connected cervical 
muscle strain.

In an August 1998 letter, the veteran asserted that contended 
that his lower back pain, numbness of the left leg, and right 
hip pain, all resulted from the in-service jeep accident.  

In a January 1999 written statement, the veteran again 
asserted that he was entitled to an increased rating for his 
cervical spine condition, due to worsening pain.  The veteran 
also suggested that he was entitled to compensation due to 
his back symptoms.

In February 1999, medical records from the VA Medical Center 
(VAMC) in Syracuse, New York were associated with the claims 
file.  These records reflect, in pertinent part, that in 
April 1996, the veteran sought outpatient treatment for, in 
part, left hip pain.  Examination noted that there were no 
deformities, or any swollen or painful joints.  There was 
pain in the cervical spine and left hip "from jeep 
accident," and limited range of motion was noted.  The 
veteran's gait was steady, and there were no involuntary 
movements noted.  In July 1996, the veteran sought treatment 
for neck pain.  He was in no acute distress.  His neck was 
supple but the veteran complained of discomfort in moving his 
neck.  The veteran continued to seek treatment for his neck 
symptoms during numerous outpatient visits through October 
1998. 

In October 1999, the RO attempted to get medical records 
pertaining to the veteran from two private health care 
providers.  

In December 1999, one of the private health care providers 
responded that there were no recent records available 
concerning the veteran.  He had not been seen since 1994, and 
that visit pertained to bronchitis.  

In a January 2000 supplemental statement of the case, the RO 
confirmed the 20 percent rating for the service connected 
cervical spine disability.

In a February 2000 letter, the veteran's father wrote that 
the veteran had suffered a massive stroke in October 1999, 
that he had very limited use of his entire right side, and 
that he was now living in a nursing home.  

II.  Analysis

A.  Service connection claims

Under applicable criteria, service connection will be granted 
for disability resulting from personal injury suffered or 
disease incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §3.303 (1999).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  In addition, certain 
chronic diseases, including arthritis, when manifest to a 
degree of 10 percent or more within one year after the 
veteran's military service ended, may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (1999).  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

A claim for secondary service connection must be granted when 
a disability "is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a) 
(1999).  Secondary service connection may also be granted 
when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition.  In such case, a veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to aggravation.  Allen v. Brown, 7 
Vet. App. 439 (1995).  

The threshold question, however, is whether the veteran has 
met the initial burden of presenting a well-grounded claim.  
In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well-grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

ulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

With regard to a claim for secondary service connection, a 
claimant must provide competent evidence that the secondary 
condition was caused or aggravated by the service-connected 
condition.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  
The credibility of the evidence is presumed when determining 
whether a claim is well grounded.  See Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995); King v. Brown, 5 Vet. App. 19, 21 
(1993).  However, the presumption of credibility does not 
apply where a fact asserted is beyond a person's competency 
or where the evidence is inherently false.  Id.  

The Board finds that the veteran's claims concerning service 
connection for a low back disability, a right hip disability, 
and a left leg disability, either on direct, presumptive, or 
secondary bases, are not well grounded within the meaning of 
38 U.S.C.A. § 5107.  

The evidence reflects no complaints of low back, right hip, 
and left leg during service or at discharge examination.  
There is no evidence of the presence of arthritis of the low 
back, right hip or joint of the left leg within one year 
postservice.  To the extent that the veteran even has 
specific disabilities of the low back, right hip, and/or left 
leg, there is no medical evidence linking these conditions 
with the veteran's period of active duty (including the jeep 
accident) and the veteran, as a lay person, is not competent 
to conclude that any current disability of the low back, 
right hip, and/or left leg is related to service.  

The Board also finds that the veteran's claims for service 
connection, on a secondary basis, are not well grounded 
within the meaning of 38 U.S.C.A. § 5107.  The key question 
in this case centers on the relationship of any current low 
back, right hip, and/or left leg disability and the service 
connected cervical spine disability.  Such a relationship is 
not susceptible to informed lay observation and, for there to 
be credible evidence of such relationship, competent medical 
evidence is required.  The veteran has submitted no medical 
evidence linking any current disability of the low back, 
right hip, and/or left leg to his service connected cervical 
spine disability.

In conclusion, the veteran's claims concerning service 
connection for a low back disability, a right hip disability, 
and a left leg disability, on a direct or presumptive basis, 
or as secondary to a service connected cervical spine 
disability are not well grounded.  If claims are not well 
grounded, the Board does not have jurisdiction to adjudicate 
them.  Boeck v. Brown, 6 Vet. App. 14 (1993).  As a claim 
that is not well grounded does not present a question of fact 
or law over which the Board has jurisdiction, the claims 
concerning service connection for a low back disability, a 
right hip disability, and a left leg disability are denied.


B.  Claim for increased rating

As noted above, the first responsibility of a claimant is to 
present a well-grounded claim.  38 U.S.C.A. § 5107(a) (West 
1991).  A claim for an increased evaluation is well grounded 
if the claimant asserts that a condition for which service 
connection has been granted has worsened.  Priscilla v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  In this case, the 
veteran has asserted that the symptoms of his cervical muscle 
strain with degenerative changes are worse than currently 
evaluated, and he has thus stated a well grounded claim. 
 
VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  The Court has held that 
the duty to assist includes obtaining available records which 
are relevant to the claimant's appeal.  The duty to assist is 
neither optional nor discretionary.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  It may include providing the veteran 
with a medical examination to determine the nature and extent 
of his disability.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Department in this case has accorded the veteran 
examinations and testing, and he has obtained VA medical 
records.  The duty to assist has been satisfied.  
 
Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  When 
an unlisted condition is encountered, it is permissible to 
rate it under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (1999).  These requirements for evaluation of 
the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. 589 (1991).  Moreover, VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.   

Federal regulations further provide: 

Disability of the musculoskeletal system 
is primarily the inability, due to damage 
or infection in parts of the system, to 
perform the normal working movements of 
the body with normal excursion, strength, 
speed, coordination and endurance.  It is 
essential that the examination on which 
ratings are based adequately portray the 
anatomical damage, and the functional 
loss, with respect to all these elements.  
The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show 

evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity, or the like. 

38 C.F.R. § 4.40 (1999).  

As regards the joints the factors of 
disability reside in reductions of their 
normal excursion of movements in 
different planes.  Inquiry will be 
directed to these considerations: 

(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.). 

(b)	More movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.). 

(c)	Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.). 

(d)	Excess fatigability. 

(e)	Incoordination, impaired ability to 
execute skilled movements smoothly. 

(f)	Pain on movement, swelling, 
deformity or atrophy of disuse.

Instability of station, disturbance of 
locomotion, interference with sitting, 
standing and weight-bearing are related 
considerations.

For the purpose of rating disability from 
arthritis, the shoulder, elbow, wrist, 
hip, knee, and ankle are considered major 
joints; multiple involvements of the 
interphalangeal, metacarpal and carpal 
joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the 
cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a 
parity with major joints.  The 
lumbosacral articulation and both 
sacroiliac joints are considered to be a 
group of minor joints, ratable on 
disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (1999).  

In DeLuca v. Brown, the Court held that in evaluating a 
service-connected disability involving a joint, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over time.  The Court also 
held that the examiner should be asked to determine whether 
the joint exhibits weakened movement, excess fatigability, or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability, or 
incoordination.  


The criteria used for evaluating cervical spine disabilities 
are as follows:

5287  Spine, ankylosis of, cervical: 
  			Unfavorable  . . . . . . . . . . . . . . . . . 
. . . . . . . . . . . . . . . .  40		 		Favorable . 
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 
. . . . 30

5290  Spine, limitation of motion of, cervical: 
  			Severe . . . . . . . . . . . . . . . . . . . . 
. . . . . . . . . . . . . . . . . .  30		 	
	Moderate . . . . . . . . . . . . . . . . . . . . . . . . 
. . . . . . . . . . . . 20
Slight . . . . . . . . . . . . . . . . . . . . 
. . . . . . . . . . . . . . . . . . . 10

	5293	Intervertebral disc syndrome:  
Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent  
relief                                       
60  Severe; recurring attacks, with 
intermittent relief       40 Moderate; 
recurring attacks                                         
20
Mild                                                                             
10  Postoperative, cured                                                      
0

38 C.F.R. Part 4, Diagnostic Codes 5287, 5290, 5293 (1999).

Diagnostic Code 5003 specifies that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, the veteran's disability is to be rated as follows:  
With X-ray evidence of involvement of 2 or more major joints, 
or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent rating is awarded.  
With X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups a 10 percent rating is 
assigned.  Note (1):  The 20 pct and 10 pct ratings based on 
X-ray findings, above, will not be combined with ratings 
based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (1999).  

Federal regulations also provide, in pertinent part, as 
follows: 

With any form of arthritis, painful 
motion is an important factor of 
disability, the facial expression, 
wincing, etc., on pressure or 
manipulation, should be carefully noted 
and definitely related to affected 
joints.  Muscle spasm will greatly assist 
the identification.  Sciatic neuritis is 
not uncommonly caused by arthritis of the 
spine.  The intent of the schedule is to 
recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to 
recognize actually painful, unstable, or 
malaligned joints, due to healed injury, 
as entitled to at least the minimum 
compensable rating for the joint.  
Crepitation either in the soft tissues 
such as the tendons or ligaments, or 
crepitation within the joint structures 
should be noted carefully as points of 
contact which are diseased.  Flexion 
elicits such manifestations.  The joints 
involved should be tested for pain on 
both active and passive motion, in 
weight-bearing and nonweight-bearing and, 


if possible, with the range of the 
opposite undamaged joint. 

38 C.F.R. § 4.59 (1999)

Moreover, in Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991), the Court held:

Read together, DC 5003, and § 4.59 thus 
state that painful motion of a major 
joint or groups caused by degenerative 
arthritis, where the arthritis is 
established by x-ray, is deemed to be 
limited motion and entitled to a minimum 
10 percent rating, per joint, combined 
under DC 5003, even though there is no 
actual limitation of motion.

Id.  See also Hicks v. Brown, 8 Vet. App. at 417, 420-21 
(1995).

The RO has assigned a 20 percent rating to the veteran's 
cervical muscle strain with degenerative changes, under the 
provisions of Diagnostic Code 5290.  Diagnostic Code 5287 is 
not for application because there is no evidence of ankylosis 
of the cervical spine.  However, VA examination has revealed 
that the forward flexion and extension of the veteran's 
cervical spine are a mere 0 to 10 degrees.  This clearly 
reflects a severe limitation of motion, and the evidence 
reflects that the veteran has sought outpatient treatment on 
numerous occasions for pain in his cervical spine.  In any 
case, the evidence reflects that the veteran is entitled to a 
30 percent rating under Diagnostic Code 5287.  An evaluation 
under Diagnostic Code 5293 is not for application as there 
was no objective evidence of a cervical neuropathy as shown 
on EMG study.  There is also no objective evidence of 
ankylosis of the neck as to warrant a higher evaluation under 
Diagnostic Code 5287. 


The Board has examined the provisions of 38 C.F.R. §§ 4.40 
and 4.45 in order to evaluate the existence of any functional 
loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's elbow joint.  See DeLuca, 8 Vet. App. 202 (1995).  
However, the VA examiner in February 1998 noted that any 
weakened motion, incoordination, or fatigability was noted in 
the examination.  As to flare-ups, the examiner noted, the 
veteran may have had decreased motion, but this could not be 
quantified further without examining him at that time.  As 
such, the Board finds that neither 38 C.F.R. §§ 4.40 nor 4.45 
provides a basis for a higher evaluation.

Finally, although the degenerative changes of the veteran's 
cervical spine have been repeatedly evidenced on X-ray, the 
veteran's cervical spine disability has been evaluated as 30 
percent disabling under Diagnostic Code 5287.  Diagnostic 
Codes 5010 and 5003 permit a disability evaluation only when 
the resultant limitation of motion is noncompensable under 
the appropriate Diagnostic Codes.  Because the veteran's 
limitation of motion of the cervical spine is compensable 
under Diagnostic Code 5287, he is not actually entitled to an 
additional 10 percent rating under Diagnostic Code 5010-5003.  
In summary, the veteran is entitled to a 30 percent rating 
for his service connected cervical muscle strain with 
degenerative changes.


ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for right hip disability is 
denied.

Entitlement to service connection for left leg disability is 
denied.


Entitlement to a 30 percent rating for cervical muscle strain 
with degenerative changes is granted under Diagnostic Code 
5290, subject to the applicable criteria governing the 
payment of monetary benefits.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 
- 18 -


- 21 -


